Case 3:21-cv-00211-RAH-KFP Document 3-1 Filed 03/11/21 Page 1 of 3




  2021 VAR I      P        118
 tat.BR A P. H C...K FIT
  H11101E Dts




                                 Exhibit 1
        Case 3:21-cv-00211-RAH-KFP Document 3-1 Filed 03/11/21 Page 2 of 3



                   UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF ALABAMA

 THE STATE OF ALABAMA,et al.,

                                Plaintiffs,

 v.                                                                         3:21-cv-211-RAH
                                                   CIVIL ACTION NO.

 THE UNITED STATES DEPARTMENT OF
 COMMERCE,et al.,

                                Defendants.


                      DECLARATION OF DONNA OVERTON LOFTIN
         My name is Donna Overton Loftin.I am the Supervisor ofthe Reapportionment Office for

the Alabama Legislature's Permanent Legislative Committee on Reapportionment. I am over the

age of 19 and the facts I have set out below are based upon my personal knowledge or the records

of the Permanent Legislative Committee on Reapportionment maintained in the ordinary course

of business.

      1. The Permanent Legislative Committee on Reapportionment ('the Committee) is a joint

         committee of the Alabama Legislature composed of members of both the Senate and the

         House ofRepresentatives. See ALA. CODE § 29-2-51.

      1. The Committee bears primary responsibility for all matters related to reapportionment and

         redistricting in Alabama. See ALA. CODE § 29-2-52. The Committee's statutory mandate

         includes seeking solutions to "reapportionment problems"and preparing "reapportionment

         plan[s]." Id. As the statute is interpreted,"reapportionment" includes "redistricting," and

         the Committee decennially redraws Alabama's Congressional and State electoral districts

         (i.e., U.S. House of Representatives, State Senate, State House of Representatives, and

         State Board of Education)for consideration by the full Legislature. See id.
     Case 3:21-cv-00211-RAH-KFP Document 3-1 Filed 03/11/21 Page 3 of 3



   2. As Supervisor of the Reapportionment Office (a role that I have held for six years), I am

       familiar with the redistricting process in Alabama.

   3. Alabama's redistricting process necessarily relies on the results ofthe decennial census as

       a matter of both legal and practical necessity. See ALA.CONST. §§ 198-200.

   4. The Committee has used the results of the decennial census during all redistricting

       processes of which I have been a part, including redistricting following the 2000 and 2010

       Censuses and the State's present redistricting preparations. The Committee intends to use

       the results ofthe decennial census again once the results ofthe 2020 census are released.

   5. Because each of Alabama's electoral districts is based on population as reported by the

       decennial census results, the Committee cannot redistrict until these results are released.

   6. Pursuant to 13 U.S.C.§ 141(c)and in accordance with criteria established by the Secretary

       ofCommerce,the Committee developed a"plan identifying the geographic areas for which

       specific tabulations of population are desired." This plan was submitted in 2016 and the

       census blocks delineated in it were included in the Census Bureau's release of Alabama's

       geography — which is fundamental to the redistricting process — on February 9,2021.


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed on March 9, 2021.


                                                    katka, Ovivt,47
                                                    Donna Overton Loftin
                                                    Supervisor, Redistricting Office
                                                    Permanent Legislative Committee on
                                                    Reapportionment
                                                    State of Alabama




                                                2
